Title: From Thomas Jefferson to Joseph Reed, 22 May 1781
From: Jefferson, Thomas
To: Reed, Joseph


        
          Sir
          Charlottesville May 22. 1781
        
        Your Excellency’s Favor of the 6th Inst. came to Hand Yesterday. The Movements of the Enemy since I did myself the Honor of writing to your Excellency on the Subject of our joint Boundary having rendered it necessary in the Opinion of the General Assembly for them to adjourn to this Place, the Executive have of Course come hither for a Time. This has placed us at a great Distance from Mr. Madison and Mr. Andrews two of the Commissioners appointed for the Purpose of running the Boundary. These Gentlemen also unfortunately reside in Williamsburg, a Place supposed to be an Object with the Enemy, and I am not without Fears that this new Circumstance will create Difficulties in the Time of their Attendance. I shall immediately dispatch an Express to them with a Communication of your Excellency’s Letter, and will on Receipt of their Answer do myself again the Honor of writing to you. In the mean Time as there remain but three Weeks between this and the 12th. of June, the Day proposed by your Excellency for the meeting of the Commissioners, as a Part of this will be effluxed before I can receive a Letter from our Commissioners and it is probable they have to provide for the Safety of their Families before their Departure, I will beg Leave to consider it as your Excellency’s Desire that as early a Day as possible after that may be fixed on, and take the Liberty of communicating the earliest at which they will be able to attend according to the Answer I shall receive from them.
        I have the Honor to be with great Respect your Excellency’s most obedient and most humble Servant,
        
          Th: Jefferson
        
      